        Case 4:15-cr-00082-BMM Document 166 Filed 06/04/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                       CR-15-82-GF-BMM
                 Plaintiff,
      vs.

AMANDA MIKHA CHERI ST.                                        ORDER
MARKS,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 3, 2020. (Doc. 165.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on June 2, 2020. (Doc. 161.)

The United States accused St. Marks of violating her conditions of her supervised

release by failing to notify her probation officer of a change in residence. (Doc. 156 at

2). At the revocation hearing, St. Marks admitted that she had violated the
          Case 4:15-cr-00082-BMM Document 166 Filed 06/04/20 Page 2 of 2



condition of her supervised release by failing to notify her probation officer of a

change in residence. (Doc. 161.) Judge Johnston found that St. Marks’ violation

warranted revocation, and recommended that St. Marks receive a custodial

sentence until September 30, 2020, with no supervised release to follow. (Doc.

165.) St. Marks waived the 14 day objection period and her right to allocute before

the undersigned.

      The violation proves serious and warrant revocation of St. Marks’

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 165) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Amanda Mikha Cheri St.

Marks be incarcerated until September 30, 2020, with no supervised release to

follow.

      DATED this 4th day of June, 2020.
